Title: 1769. Septr. 2. Saturday Night.
From: Adams, John
To: 


       Tho this Book has been in my Pocket, this fortnight, I have been too slothfull, to make Use of it.
       Dined at Mr. Smiths. Heard that Messrs. Otis and Adams went Yesterday to Concert Hall, and there had each of them a Conference with each of the Commissioners, and that all the Commissioners met Mr. Otis, this Morning at 6 O Clock at the British Coffee House. The Cause, and End of these Conferences, are Subjects of much Speculation in Town.
      